USCA11 Case: 21-11379      Date Filed: 04/12/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11379
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ELIAS MALDONADO,
a.k.a. Gordo,


                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 6:07-cr-00107-JA-GJK-3
                   ____________________
USCA11 Case: 21-11379         Date Filed: 04/12/2022      Page: 2 of 7




2                       Opinion of the Court                  21-11379


Before JILL PRYOR, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       Elias Maldonado, a federal prisoner proceeding pro se, ap-
peals the district court’s order denying his motions seeking com-
passionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). After care-
ful consideration, we affirm.
                                  I.
       In 2007, Maldonado pled guilty to conspiring to possess with
intent to distribute five kilograms or more of cocaine in violation
of 18 U.S.C. §§ 841(a)(1) and 846. The district court sentenced Mal-
donado to 272 months’ imprisonment followed by five years of su-
pervised release.
        Beginning in 2020, Maldonado, proceeding pro se, filed a se-
ries of motions seeking compassionate release. 1 He argued that ex-
traordinary and compelling circumstances warranted a sentence re-
duction because he suffered from health conditions, including type
2 diabetes and hypertension, that put him at greater risk of devel-
oping a severe illness if he contracted COVID-19 while in prison
and because he was serving a disproportionately long sentence. He
urged that a sentence reduction was justified based on the



1When Maldonado filed the motions, his projected release date was Novem-
ber 2026.
USCA11 Case: 21-11379             Date Filed: 04/12/2022         Page: 3 of 7




21-11379                   Opinion of the Court                                3

sentencing factors set forth at 18 U.S.C. § 3553(a) 2 because he had
taken steps to rehabilitate himself while in prison. He requested
that the court reduce his sentence to time served. 3
       The government opposed Maldonado’s motions. It raised
several arguments about why the court should deny Maldonado’s
request for a sentence reduction including that he failed to exhaust
his administrative remedies, he had not established that extraordi-
nary and compelling circumstances warranted a sentence reduc-
tion, and the § 3553(a) factors did not support a reduction.



2 Section 3553(a) states that a court should “impose a sentence sufficient, but
not greater than necessary” to reflect the seriousness of the offense, promote
respect for the law, provide just punishment for the offense, afford adequate
deterrence to criminal conduct, protect the public from further crimes of the
defendant, and provide the defendant with needed educational or vocational
training or medical care. 18 U.S.C. § 3553(a)(2). In imposing a sentence, a court
also should consider: the nature and circumstances of the offense, the history
and characteristics of the defendant, the kinds of sentences available, the sen-
tencing range established under the guidelines, any pertinent policy statement
issued by the Sentencing Commission, the need to avoid unwarranted sen-
tencing disparities, and the need to provide restitution to victims. Id.
§ 3553(a)(1), (3)–(7).
3 In his motions, Maldonado also requested that, if the court decided not to
reduce his sentence to time served, it direct that the remainder of his sentence
be served on home confinement. Because Maldonado was proceeding pro se,
we “construe [his] filings liberally.” United States v. Padgett, 917 F.3d 1312,
1317 (11th Cir. 2019). We do not understand his motions, liberally construed,
to say that he would accept home confinement as alternative relief in lieu of a
sentence reduction.
USCA11 Case: 21-11379         Date Filed: 04/12/2022    Page: 4 of 7




4                      Opinion of the Court                 21-11379

      The district court denied Maldonado’s motions. He ap-
pealed. While this appeal was pending, the Bureau of Prisons
placed Maldonado on home confinement.
                                 II.
        We review de novo whether a defendant is eligible for a sen-
tence reduction under 18 U.S.C. § 3582(c)(1)(A). United States v.
Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). After eligibility is es-
tablished, we review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. Id. We liberally con-
strue pro se filings. Jones v. Fla. Parole Comm’n, 787 F.3d 1105,
1107 (11th Cir. 2015). “[W]e can affirm the district court’s judgment
on any ground supported by the record—even if that ground was
not considered or advanced in the district court.” United States v.
Gill, 864 F.3d 1279, 1280 (11th Cir. 2017).
                                 III.
        A district court may grant a motion for a sentence reduction,
if, after considering the § 3553(a) factors, the court finds that “ex-
traordinary and compelling reasons warrant such a reduction” and
that a “reduction is consistent with applicable policy statements” in
the Sentencing Guidelines. 18 U.S.C. § 3582(c)(1)(A). The applica-
ble policy statement is found at U.S.S.G. § 1B1.13, and, under our
precedent, a district court cannot reduce a sentence under
§ 3582(c)(1)(A) unless a reduction would be consistent with
§ 1B1.13. Bryant, 996 F.3d at 1262.
USCA11 Case: 21-11379             Date Filed: 04/12/2022         Page: 5 of 7




21-11379                   Opinion of the Court                               5

        The commentary to § 1B1.13 lists certain medical, age, and
family reasons as circumstances that may qualify as sufficiently “ex-
traordinary and compelling.” U.S.S.G. § 1B1.13, cmt. n.1(A)–(C).
As relevant here, a non-terminal medical condition may be
grounds for a sentence reduction only if it substantially diminishes
a prisoner’s ability to provide self-care in custody and the prisoner
is not expected to recover. Id., cmt. n.1(A). Although the commen-
tary also authorizes relief for “other reasons,” id., cmt. n.1(D), we
have held that these other reasons must be determined by the Bu-
reau of Prisons, not the courts. See Bryant, 996 F.3d at 1262–65. In
other words, a district court lacks discretion to develop other rea-
sons outside those listed in § 1B1.13. Id.
     Here, the district court did not err in denying Maldonado’s
motions. 4 None of his arguments for relief falls within any of the


4The government argues that we lack jurisdiction to reach the merits of Mal-
donado’s appeal because it became moot when the Bureau of Prisons placed
Maldonado on home confinement. A case becomes moot on appeal and must
be dismissed “[i]f events that occur subsequent to the filing of a lawsuit or an
appeal deprive the court of the ability to give the . . . appellant meaningful
relief.” Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001).
        Even though Maldonado is now on home confinement, we cannot say
that this appeal is moot. Although his placement on home confinement pro-
vided him with some of the relief he sought because he no longer is being held
in prison, he has not received all the relief he sought. He still must serve the
remainder of his sentence, meaning he will be on home confinement until
about 2026. At that point, he will then have to complete a five-year term of
supervised release. If he prevailed in this appeal, however, and his sentence
USCA11 Case: 21-11379             Date Filed: 04/12/2022         Page: 6 of 7




6                          Opinion of the Court                       21-11379

reasons that § 1B1.13 identifies as extraordinary and compelling.
He argues that his medical condition and COVID-19 created an ex-
traordinary and compelling reason for a sentence reduction, but
because there is no allegation or evidence that he has a terminal
illness or could not care for himself in prison, his medical concerns
do not constitute an extraordinary and compelling reason under
§ 1B1.13. See U.S.S.G. § 1B1.13, cmt. n.1(A)
       Maldonado also asserts that an extraordinary and compel-
ling circumstance exists because his sentence was disproportion-
ately long. In making this argument, he appears to rely on
§ 1B1.13’s catch-all provision. But we have held that only the Bu-
reau of Prisons, not a district court, can rely on this provision to
expand the reasons for a reduction. See Bryant, 996 F.3d at 1262–
65. Here, the Bureau of Prisons made no determination that ex-
traordinary and compelling circumstances were present.
      Because no extraordinary and compelling circumstances
were present here, the district court did not err in denying Maldo-
nado’s motions for a sentence reduction.



was then reduced to time served, he would no longer be on home confine-
ment and would begin serving his five-year term of supervised release imme-
diately. Given the possibility that Maldonado could receive effective relief, the
appeal is not moot, and we will address the merits. See United States v. Mar-
tinez, Nos. 20-1983, 20-2809, 2022 WL 200329, at *2 (2d Cir. Jan. 24, 2022) (un-
published) (recognizing that prisoner’s appeal of denial of compassionate re-
lease motion was not moot even though he had been moved to home con-
finement “because he can still be relieved of his term of home confinement”).
USCA11 Case: 21-11379   Date Filed: 04/12/2022   Page: 7 of 7




21-11379          Opinion of the Court                      7

      AFFIRMED.